DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: in the system claims of 1-10, the “units” described including the “display screen generation unit” and “medical examination process searching unit” of claim 1, and the “searching condition setting unit” of claim 2.

Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification at [0081] - [0083] to carry out the units. 

If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-10 are related to an apparatus (i.e., system).  Accordingly, claims 1-10 are all within at least one of the four statutory categories. 

2019 PEG: Step 2A- Prong One:


Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:

A medical examination support apparatus comprising: 
a display screen generation unit that generates a display screen for displaying identification information of a patient and a medical examination process so as to be associated with each other for each of a plurality of patients; and 
a medical examination process searching unit that compares a medical examination process corresponding to a selected patient selected from the plurality of patients to a medical examination process corresponding to a patient other than the selected patient and searches for a medical examination process corresponding to a similar patient, which has a high similarity to the medical examination process corresponding to the selected patient, 
wherein the display screen generation unit displays a searching result by the medical examination process searching unit on the display screen.

“mental process” because comparing the medical examination process of a patient to another patient and, in this process, searching for a highly similar patient with a highly similar examination process is an observation and judgment that can be performed in the human mind. 

Any limitations not identified above as part of a mental process are deemed “additional elements” (i.e., display screen) and will be discussed in further detail below. 

Accordingly, the claim as a whole recites at least one abstract idea.

Furthermore, the depending claims further define the at least one abstract idea, and thus fail to make the abstract idea any les abstract.

Claims 2, 3, 4, 5 recite of a searching condition, such as utilizing examination data that considered future medical exams when searching for a similar patient, thus further describe the abstract idea. Claim 8 recites predicting an exam process. Claim 9 recites creating a timeline for the medication examination process, which can be determined mentally. Claim 10 recites predicting a discharge destination for the selected patient based on searching for a similar patient, therefore further describes the abstract idea.

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must 

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A medical examination support apparatus comprising: 
a display screen generation unit that generates a display screen (mere computer implementation as noted below, see MPEP 2106.05(f))) for displaying identification information of a patient and a medical examination process so as to be associated with each other for each of a plurality of patients (merely data-gathering steps as noted below, see MPEP 2106.05(g) and 2106.05(d)(II), specifically Versata Dev. Group, Inc. v. SAP Am., Inc. (store and retrieve data) for PEG Step 2B); and 
a medical examination process searching unit that (mere computer implementation as noted below, see MPEP 2106.05(f))) compares a medical examination process corresponding to a selected patient selected from the plurality of patients to a medical examination process corresponding to a patient other than the selected patient and searches for a medical examination process corresponding to a similar patient, which has a high similarity to the medical examination process corresponding to the selected patient, 
wherein the display screen generation unit displays a searching result by the medical examination process searching unit on the display screen (merely post solution activity as noted below, see MPEP 2106.05(g) and 2106.05(d)(II), specifically Versata Dev. Group, Inc. v. SAP Am., Inc. (store and retrieve data) for PEG Step 2B).

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitations of the medical examination support apparatus comprising a display screen generation unit that generates a display screen, a display screen and a medical examination process searching unit, Examiner submits that these limitations amount to merely using a computer and/or computer components to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)). 
The display screen generation “unit” and the medical examination process searching “unit” are structured as a combination of computer hardware as described in Applicant’s Specification in paragraphs [0081] - [0083], and are a recitation of generic computer components.

Regarding the additional limitation of displaying identification information of a patient and a medical examination process so as to be associated with each other for each of a plurality of patients, this is merely pre-solution activity. The examiner submits that this additional limitation 

Regarding the additional limitation of wherein the display screen generation unit displays a searching result by the medical examination process searching unit on the display screen, this is merely post-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of providing insignificant application to the at least one abstract idea (displaying the results of the observations and judgements of the mental process) in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to compare and search for similar patient medical exams, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use 

For these reasons, representative independent claim 1 and analogous independent claim 19 do not recite additional elements that integrate the judicial exceptions into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set below: 

Claims 2 and 3 recite a searching condition setting unit that is generated from generic computer hardware and software (see MPEP 2106.05(f)) to carry out determining a searching condition for a case and further recites merely display the searching condition on a display (see MPEP 2106.05(g)). Claim 4 recites the usage of machine learning for determining the similarity of data for the searching, and thus recites the use of basic machine learning logic to carry out the abstract idea (see MPEP 2106.05(f)). Claims 6, 7, and 9 recite the display of determined information from part of the abstract idea for display on a display device (see MPEP 2106.05(g)). Claim 8 and 10 recites the use of the above described “units” to carry out the abstract idea (see MPEP 2106.05(f)).

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:


Regarding the additional limitations of the medical examination support apparatus comprising a display screen generation unit that generates a display screen, a display screen and a medical examination process searching unit, Examiner submits that these limitations amount to merely using a computer and/or computer components to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)). 
The display screen generation “unit” and the medical examination process searching “unit” are structured as a combination of computer hardware and software as described in Applicant’s Specification in paragraphs [0081] - [0083], and are a recitation of generic computer components.

Regarding the additional limitation of displaying identification information of a patient and a medical examination process so as to be associated with each other for each of a plurality of patients, this is merely pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of being data-gathering steps to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g) and (d)(II), specifically “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”). The display of the patient’s examination information is used as pre-solution activity for the abstract idea of comparing and searching for other patient examination information.

Regarding the additional limitation of wherein the display screen generation unit displays a searching result by the medical examination process searching unit on the display screen, this is merely post-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of providing insignificant application to the at least one abstract idea (displaying the results of the observations and judgements of the mental process) in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g) and (d)(II), specifically “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”).

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exceptions for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-10 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 USC 103 as being unpatentable over US 2013/0006087 A1 to Kondo et al. (“Kondo”) in view of US 2016/0203277 A1 to Okabe et al. (“Okabe”):

Regarding claim 1:
Kondo teaches A medical examination support apparatus 
a medical examination process searching unit that compares a medical examination process corresponding to a selected patient selected from the plurality of patients to a medical examination process corresponding to a patient other than the selected patient and ([0045]- the similar case searching apparatus includes searching a case databases for a similar case data similar to a target case data item (the target case data corresponds to the selected patient). The data can include image data and an image interpretation report. Similar case searching includes the use of a similar case searching unit (which is interpreted as the medical examination process searching unit) configured to search the case database for the similar case data (comparing medical scan data and interpretation reports is interpreted as comparing medical examination processes corresponding to a selected patient and another patient).)
searches for a medical examination process corresponding to a similar patient, which has a high similarity to the medical examination process corresponding to the selected patient ([0045]-the similarity of each case is determined by the similar case searching unit and searches for similar cases related to the target case. [0046]- Weighting of each image feature from the medical examination scan can be established; a higher weight indicates a higher correlation or similarity.), 
wherein the display screen generation unit displays a searching result by the medical examination process searching unit on the display screen ([0055]-The computer screen shows the target case. [0074]- Additionally, a similar case to the target case can be displayed via a similar case display unit).
Kondo however does not explicitly teach:
comprising: a display screen generation unit that generates a display screen for displaying identification information of a patient and a medical examination process so as to be associated with each other for each of a plurality of patients 
Okabe however teaches before the effective filing date of the current invention that in a system that is used to support medical examinations for patients, the patients in a system can be listed on a display screen through a UI that can display the identification information of a patient (which would include the Patient ID) [0093]. Figure 7 shows how the list of patients with their ID and “Examination” information is constructed. 
Therefore it would have been obvious to one of ordinary skill in the art of medical examinations before the effective filing date of the current invention to modify the medical examination support apparatus of Kondo to include a display screen displaying relevant patient information as taught by Okabe because providing visual display of patient information provides easy and comprehensive visualization of medical data as similarly described in [0006] of Okabe.

Regarding claim 2:
Kondo/Okabe teaches all of the limitations of claim 1. Kondo further teaches a searching condition setting unit that sets a searching condition in a case of searching by the medical examination process searching unit and inputs the searching condition to the medical examination process searching unit ([0045]- weight determining unit is described as weighing the image feature quality data and interpretation report data, and this ios sent to the similar case searching unit for the weighing (this is interpreted as a searching , 
wherein the display screen generation unit displays the searching condition set by the searching condition setting unit on the display screen ([0056]- the system can display part of the interpretation report used for finding similar cases).

Regarding claim 3:
Kondo/Okabe teaches all of the limitations of claim 2. Kondo further teaches wherein the display screen generation unit displays medical examination data configuring the medical examination process on the display screen ([0055]- the system displays medical examination data from the examinations), 
the searching condition setting unit sets the medical examination data as the searching condition, and ([0045]- system determines relevant examination data from the images and report that is used as a comparison point between each case)
the medical examination process searching unit searches for the medical examination process including medical examination data having a high similarity to the medical examination data set as the searching condition ([0046]- Similarity between data points of each case are calculated, higher weight means higher similarity of the features of the examination data).

Regarding claim 4:
Kondo/Okabe teaches all of the limitations of claim 3. Kondo further teaches wherein the medical examination process searching unit performs the searching by using similarity between pieces of medical examination data, the similarity being set by25 machine learning ([0217]- to establish similarity between cases, a machine learning process is carried out, such as Support Vector Machine).

Regarding claim 5:
Kondo/Okabe teaches all of the limitations of claim 3. Kondo further teaches wherein the medical examination data includes a process of future medical examination scheduled to be performed and a result of past medical examination performed ([0091]-the system considers time phases of a medical examination procedure. [0080]- data used for comparing cases can include the disease that was diagnosed by the doctor (the diagnosis interpreted as the result of past medical examination performed)).

Regarding claim 6:
Kondo/Okabe teaches all of the limitations of claim 3. Kondo however does not teach:
 wherein the display screen generation unit generates a pictogram indicating the medical examination data and displays the pictogram as the medical examination data displayed on the display screen 
Okabe however teaches before the effective filing date of the current invention that in a system that is used to support medical examinations for patients, the status of a medical examination (which can include a status as to whether or not an ultrasound image was checked) can be displayed as an illustration in the UI (this illustration is interpreted as a pictogram that indicates medical examination data [0190]. Figure 27, step 126 shows how the illustration indicates the status of the examination. 
Therefore it would have been obvious to one of ordinary skill in the art of medical examinations before the effective filing date of the current invention to modify the medical examination support apparatus of Kondo to include an illustration indicating an exam status as taught by Okabe because providing visual display of patient information provides easy and comprehensive visualization of medical data as similarly described in [0006] of Okabe.

Regarding claim 7:
Kondo/Okabe teaches all of the limitations of claim 3. Kondo further teaches wherein the display screen generation unit makes important medical examination data displayed in a different display mode than that of other medical examination data in the medical examination process ([0060]-Higher-ranking similar data is displayed in a way that is visually distinctive to lower-ranking validity).

Regarding claim 8:
Kondo/Okabe teaches all of the limitations of claim 1. Kondo further teaches wherein a process of medical examination for the selected patient is predicted by using the searching result from the medical examination process searching unit ([0215]- by using similar case searching, the system can change the interpretation of the report and can possibly change the diagnosis based on the comparison (this can be interpreted as predicting a diagnosis, which is part of the medical examination process ).

Regarding claim 9:
Kondo/Okabe teaches all of the limitations of claim 1. Kondo further teaches wherein a timeline for displaying a part or entirety of the medical examination process of the selected patient in a time series is created by using the searching result from the medical examination process searching unit ([0091]- the time phases of a medical procedure can be extracted from the examination reports).

Claim 10 is rejected under 35 USC 103 as being unpatentable over US 2013/0006087 A1 to Kondo et al. (“Kondo”) in view of US 2016/0203277 A1 to Okabe et al. (“Okabe”) in further view of US 2016/0180029 A1 to Shanbhag (“Shanbhag”):

Regarding claim 10:
Kondo/Okabe teaches all of the limitations of claim 1. Kondo further teaches using the searching result from the medical examination process searching unit ([0215]-the system can use machine learning logic to predict and correlate information together to predict a diagnosis, for example):
Kondo however does not teach
wherein a discharge destination of the selected patient is predicted 
Shanbhag however teaches before the effective filing date of the current invention that in a system that is used to support medical examinations for patients, a patient discharge is predicted to a location outside of the hospital based on patients with similar conditions and length of stay [0022].
Therefore, it would have been obvious to one of ordinary skill in the art of medical examination before the effective filing date of the current invention to modify the medical 




Conclusion
Similar sources have been considered but have not been used in the above rejections:
US 2015/0161331 A1 to Oleynik
JP 2007-241787 A to Maiko

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE B SIOZOPOULOS whose telephone number is (571)272-6719.  The examiner can normally be reached on Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CONSTANTINE B. SIOZOPOULOS/
Examiner
Art Unit 3686


/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686